OPINION — AG — THE OKLAHOMA PLANNING AND RESOURCES BOARD, ACTING ON BEHALF OF THE STATE OF OKLAHOMA, CAN LEGALLY AGREE TO THE PROPOSED MODIFICATION, UNDER THE PROVISIONS OF THE LEASE AGREEMENT AUTHORIZING A MODIFICATION OF THE LEASE AGREEMENT BY MUTAL AGREEMENT OF THE PARTIES, IF THE VALUE OF THE ADDITIONAL BOAT HOUSES AND BOAT DOCKS THE LESSEE IS OBLIGATED TO CONSTRUCT AND WHICH WILL BE ACQUIRED BY THE STATE, AND INCREASED RENTALS THEREFROM TO THE STATE, WILL OFFSET, OR BE AT LEAST EQUIVALENT TO, OR SUBSTANTIALLY THE SAME AS, THE LOSS OF RENTALS TO THE STATE DURING THE FIVE YEAR PERIOD. THERE MUST BE AN ADEQUATE CONSIDERATION TO THE STATE FOR MODIFICATION OF THE TERMS OF THE LEASE AGREEMENT FOR ANY PART OF THE UNEXPIRED TERM OF THE LEASE AGREEMENT. THE RESPONSIBILITY OF DETERMINING THE ADEQUACY OF THE CONSIDERATION IS ON THE OKLAHOMA PLANNING AND RESOURCES BOARD. CITE: 74 O.S.H. 344.19, 74 O.S.H. 356.2, ARTICLE V, SECTION 53, 74 O.S.H. 356.8 (J. H. JOHNSON)